                Case 1:19-cv-10490-RA Document 30 Filed 08/06/20 Page 1 of 2



                                                                                                                  Reed Smith LLP
                                                                                                           599 Lexington Avenue
                                                                                                        New York, NY 10022-7650
Samuel Kadosh                                                                                                   +1 212 521 5400
Direct Phone: +1 212 549 0451                                                                               Fax +1 212 521 5450
Email: skadosh@reedsmith.com                                                                                       reedsmith.com



August 5, 2020

VIA ECF
Honorable Ronnie Abrams
United States District Judge
for the Southern District of New York
40 Foley Square
New York, New York

Re: Deck R. v. Highmark Blue Cross Blue Shield et al., 19-cv-10490

Dear Judge Abrams:

We represent Defendant Highmark Blue Cross Blue Shield (“Defendant” or “Highmark”) and write
jointly with Plaintiff Deck R. (“Plaintiff”) to respectfully request an extension of certain discovery
deadlines discussed below, and an adjournment of the post-fact discovery conference currently
scheduled for August 14, 2020 at 4:15 PM.

Pursuant to the Court’s Case Management Plan and Scheduling Order, as extended by the Court’s June
26, 2020 Order, this matter is subject to the following deadlines:

                August 7, 2020: Parties to submit joint status letter.
                August 10, 2020: Fact discovery deadline.
                August 14, 2020: Post-fact discovery conference.
                September 30, 2020: Expert discovery deadline.

The parties seek a two-month adjournment of the fact discovery and expert discovery deadlines to
October 7, 2020 and November 30, 2020 respectively. The parties seek an adjournment of the joint
status letter and post-fact discovery conference until after the November 30, 2020 expert discovery
deadline.

The parties seek this extension because document collection and other discovery related activities have
taken longer than expected because of the number of claims at issue, and COVID-related delays.
Plaintiff previously sought a 45-day extension of the fact discovery deadline, which the Court granted on
June 26, 2020.

We thank the Court for its attention to this matter.

Respectfully,




       ABU DHABI  ATHENS  AUSTIN  BEIJING  BRUSSELS  CENTURY CITY  CHICAGO  DALLAS  DUBAI  FRANKFURT  HONG KONG
    HOUSTON  KAZAKHSTAN  LONDON  LOS ANGELES  MIAMI  MUNICH  NEW YORK  PARIS  PHILADELPHIA  PITTSBURGH  PRINCETON
           RICHMOND  SAN FRANCISCO  SHANGHAI  SILICON VALLEY  SINGAPORE  TYSONS  WASHINGTON, D.C.  WILMINGTON

                                                                             US_ACTIVE-154663082.1-SKADOSH 08/05/2020 11:04 PM
            Case 1:19-cv-10490-RA Document 30 Filed 08/06/20 Page 2 of 2


Honorable Ronnie Abrams
August 5, 2020
Page 2


Samuel Kadosh                   Application granted. The post-fact discovery conference is
Reed Smith LLP                  hereby converted to a post-discovery conference and
                                adjourned to December 4, 2020 at 2 PM. The parties shall
SK:eg
                                submit their joint status letter no later than November 27,
                                2020.

                                SO ORDERED.

                                                            _______________________
                                                            Hon. Ronnie Abrams
                                                            8/6/2020
